United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3484
                      ___________________________

                               Montez Caples

                             Plaintiff - Appellant

                                      v.

 Charles Marmor, Chaplain; Ken Pirc, Religious Activities Review Coordinator

                           Defendants - Appellees

 Patti Wachtendorf, Warden; Mike Schierbrock, Security Director; John Fedler,
              Security Director; Michelle Waddle, Unit Manager

                                 Defendants
                                ____________

                  Appeal from United States District Court
                  for the Southern District of Iowa - Central
                                ____________

                          Submitted: June 4, 2021
                           Filed: June 15, 2021
                              [Unpublished]
                              ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
       Montez Caples is an inmate in the custody of the Iowa Department of
Corrections (IDOC) at the Iowa State Penitentiary (ISP). In this 42 U.S.C. § 1983
action, Caples claimed IDOC and ISP officials infringed on his First Amendment
rights to freely exercise his “Hebrew Israelite” religion when they denied him
vendor-produced kosher meals for Passover and Sukkot while he was housed in an
administrative segregation unit. The district court1 determined all defendants were
entitled to qualified immunity and granted summary judgment in their favor. Caples
appeals.

       After a searching and careful review of the record and arguments on appeal, we
conclude the grant of summary judgment was appropriate. See Boudoin v. Harsson,
962 F.3d 1034, 1039 (8th Cir. 2020) (standard of review); Goff v. Graves, 362 F.3d
543, 549 (8th Cir. 2004) (concluding that no constitutional violation occurred since
the prison’s ban on religious food in a segregation unit was “reasonably related to the
legitimate penological interest of preserving institutional security”). Because
defendants are entitled to qualified immunity, we affirm. See 8th Cir. 47B.
                        ______________________________




      1
        The Honorable Rebecca Goodgame Ebinger, United States District Judge
for the Southern District of Iowa.

                                         -2-